COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00159-CR


JOSE ABELARDO ALBERTO                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1344244D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Jose Abelardo Alberto pled guilty pursuant to a plea bargain to

possessing at least one gram but less than four grams of a controlled

substance—methamphetamine—and the trial court followed the bargain, placing

Appellant on four years’ deferred adjudication community supervision and

imposing a $400 fine that was not suspended, restitution, court costs, and other


      1
      See Tex. R. App. P. 47.4.
conditions.   Appellant also signed a judicial confession, waived all pretrial

motions, and waived all rights of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. We therefore informed Appellant by letter

that his case was subject to dismissal unless he or any party desiring to continue

the appeal showed grounds for continuing it. 2 We have received no response.

Accordingly, we dismiss this appeal. 3


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                         2